Citation Nr: 1756180	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  16-12 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition claimed as compression of the neck.

2.  Entitlement to service connection for a thoracolumbar condition claimed as compression of the upper spine. 

3.  Entitlement to service connection for a disability to include numbness of the face. 

4.  Entitlement to service connection for a disability to include numbness of the arms and hands.

5.  Entitlement to service connection for numbness of the right leg, diagnosed as meralgia paraesthetica.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans Affairs
ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran filed a notice of disagreement (NOD) for the rating decision in October 2014.  A statement of the case (SOC) was issued in March 2016, and the Veteran perfected his appeal in March 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.   The Veteran's cervical spine condition did not have its onset during active service, was not related to service, and did not manifest within one year after separation from active service.  

2.  The Veteran's thoracolumbar spine condition did not have its onset during active service, was not related to service, and did not manifest within one year after separation from active service.

3.  The Veteran's disability to include numbness of the face did not have its onset during active service and was not related to service.  

4.  The Veteran's disability to include numbness of the arms and hands did not have its onset during active service and was not related to service.  

5.  The Veteran's numbness of the right leg, diagnosed as meralgia paraesthetica, did not have its onset during active service and was not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine condition have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for a thoracolumbar spine condition have not been met.  38 U.S.C. §§ 1101, 1110, 1112,  5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  The criteria for service connection for a disability to include numbness of the face have not been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The criteria for service connection for a disability to include numbness of the arms and hands have not been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  The criteria for service connection for numbness of the right leg, diagnosed as meralgia paraesthetica, have not been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his cervical spine condition, thoracolumbar spine condition, and numbness of the face, arms, and right leg are due to a helicopter crash that occurred in 1967 while the Veteran was serving on active duty.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis of the spine, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309(a).  

Regarding the first element, a December 2013 MRI showed the Veteran has mild to moderate degenerative changes in the cervical spine disc spaces, most apparent at C5-C6.  The MRI further showed moderate disc bulging with posterior ligament laxity, moderate central canal narrowing, and mild bilateral foraminal narrowing.  A December 1999 MRI showed minimal multilevel facet degenerative changes of the lumbar spine.  Therefore, the first element of a service connection claim is satisfied for the Veteran's cervical spine condition and thoracolumbar spine condition.

The Veteran reported he experiences numbness of the face, hands, arms, and leg.  Non-experts are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Whether such non-expert or lay opinions are competent with regard to a diagnosis depends on the question at issue and the facts of the case.  As numbness is a condition the Veteran can observe with his own senses, the first element of service connection for the claims of numbness in the face, hands, arms, and leg is satisfied.  

Addressing the second element of service connection, the Veteran's service records confirm that the Veteran was in a helicopter crash at Shell Army Heliport in February 1967.  Therefore, the second element required to establish service connection is met.  

Regarding the third element of service connection, the Board finds that the most probative evidence is against the finding that the Veteran's currently claimed disabilities are related to the in-service helicopter crash.  

The Veteran's service treatment records (STRs) do not indicate any complaints of, or treatment for, neck or back pain or numbness of the face, hands, arms, or right leg during service.  The incident report for the February 1967 helicopter crash indicated that the occupants on board, including the Veteran, were not injured.  The Veteran attended an in-service examination in May 1967.  The examination report indicated a normal clinical evaluation in all areas, including the spine and musculoskeletal system, as well as the upper and lower extremities and head, face, neck, and scalp.  In addition, the Veteran attended a flight examination in October 1986, which also showed normal clinical findings in all areas.  The Veteran's March 1969 separation examination indicated that the Veteran has not had a history of injury, recurrent back pain, or neuritis.  

The Veteran was not treated for any of the claimed disabilities until 1993.  A November 1993 treatment note indicated that the Veteran had cervical spondylosis and spurs at C5-C6.  A December 2013 cervical MRI showed mild to moderate degenerative changes in the cervical spine disc spaces, most apparent at C5-C6.  

A December 1998 VA Medical Center lumbar spine X-ray was normal. A December 1999 lumbar MRI showed minimal multilevel facet degenerative changes.  

In February 1999, the Veteran complained of right leg numbness, which was diagnosed as meralgia paraesthetica.  In December 2013, VA treating records indicate the Veteran reported neck pain and numbness in the arm and right thigh.  The Veteran underwent electrodiagnostic testing in December 2013 for his upper and lower extremities.  The results stated that the findings were not consistent with polyneuropathy and the clinical examination was consistent with right meralgia paresthetica.   

Of note, although the Veteran has asserted his disabilities are related to the in-service helicopter crash, he has not reported that he experienced back pain or numbness since service, nor has he contended that his symptoms began before the first medical evidence establishing treatment for neck pain in 1993.  

The Veteran was afforded a VA examination in October 2013.  The examiner stated that it was not as likely as not that the Veteran's claimed compression of the cervical and lumbar spine with pain and numbness on the arms, hands, shoulders, face, and right leg was related to his in-service helicopter crash.  The examiner noted that the helicopter incident report indicated that there was no injury to the Veteran in the helicopter crash.  

Regarding the Veteran's cervical and lumbar conditions, the examiner noted that the Veteran denied any musculoskeletal conditions on routine annual medical examinations in 1968 and 1969, which were post-accident.  The examiner also noted that a review of the service treatment records (STRs) does not show any complaints for neck pain following the accident or throughout service.  The examiner noted that the Veteran's post-service X-rays and MRIs of the back were relatively normal.  

Regarding the Veteran's numbness of the face, hands, arms, and right leg, the examiner noted that radiculopathy and nerve compression were ruled out by neurology.  The examiner noted that the Veteran was diagnosed with meralgia paresthetica and was counseled that it would spontaneously resolve.  The examiner stated that there was no evidence of low back pain or compression of the spine that would have resulted in numbness and pain to the arms, hands, shoulder, face, and right leg.  From the examiner's rationale, it can be reasonably inferred the examiner believed that the Veteran's complaints of numbness could not be attributed to an in-service event, as the Veteran had not alleged symptoms of, nor was treated for, numbness or pain in the face, hands, arms, and right leg until 1993.  

The Board finds the October 2013 VA examiner's medical opinion to be the most probative evidence of record as to whether the Veteran's current disabilities are related to his active service.  The examiner took into consideration the entire record, including the Veteran's service and post-service treatment records, and the rationale and logic are consistent with the evidence of record.    

The Board has considered the Veteran's assertions that his disabilities are related to his time in service.  However, whether the in-service helicopter crash is related to or caused any of the claimed disabilities, which manifested many years after active service, is a complex question, and not within the knowledge of a lay person or determinable by observation with one's senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's nexus opinion is not competent evidence and is of limited probative value.  

There is no evidence of neck pain, back pain, and pain or numbness of the face, hands, arms, or right leg within many years of separation from service and no competent evidence relating any of the disabilities to service.  Therefore, as the evidence shows that none of the Veteran's claimed disabilities had onset during or are related to service, the Veteran is not entitled to service connection on a direct basis.

Addressing presumptive service connection for the Veteran's cervical and thoracolumbar conditions, there is no probative evidence indicating that the Veteran's conditions manifested itself to a degree of disability of ten percent or more within a year of discharge from service.  Regarding continuity of symptomatology, the evidence of record, including the Veteran's statements, do not establish the presence of symptoms since service.  As such, the Veteran is not entitled to service connection on a presumptive basis.   
  

For the reasons discussed above, the Board concludes that the appeal must be denied as to service connection for all claimed disabilities.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  


ORDER

Service connection for a cervical spine condition is denied. 

Service connection for a thoracolumbar spine condition is denied. 

Service connection for a disability to include numbness of the face is denied.

Service connection for a disability to include numbness of the arms and hands is denied.

Service connection for numbness of the right leg, diagnosed as meralgia paraesthetica, is denied.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


